Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         December 20, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 DONALD W. WRIGHT,                                                   No. 48829-9-II

                                Appellant,                         (consolidated with)
                                                                     No. 48882-5-II
        v.

 WASHINGTON STATE DEPARTMENT
 OF LABOR AND INDUSTRIES,                                      UNPUBLISHED OPINION

                                Respondent.

       WORSWICK, P.J. — Donald Wright appeals the trial court’s February 8, 2016 order denying

notice of appeal, which denied, as untimely filed, his notice of appeal from the Department of

Labor and Industries’ November 23, 2015 decision and order. The Department concedes that there

were significant delays between when the Department issued its decision and when Wright

received it, and between when Wright mailed his notice of appeal and when the trial court received

it, both caused by the prison mail system. It therefore concedes that Wright’s notice of appeal was

timely filed, and asks that the appeal be remanded to the trial court.

       We accept the concession. The trial court’s order denying notice of appeal is reversed and

Wright’s appeal is remanded to the trial court for further proceedings.
No. 48829-9-II
Cons. with No. 48882-5-II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                                   Worswick, P.J.
 We concur:



 Lee, J.




 Sutton, J.




                                                2